Citation Nr: 0603003	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-19 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral pes planus, currently evaluated at 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO).   

Procedural History

The veteran served on active duty in the United States Army 
from December 1973 to February 1974.  

In a February 2004 decision, service connection for pes 
planus was granted and a 10 percent disability rating was 
assigned.  The veteran indicated his disagreement with the 
assigned disability rating.  After a statement of the case 
was issued, the veteran perfected his appeal with the timely 
submission of a substantive appeal (VA Form 9) in May 2004.

Issue not on appeal

In a January 2006 Written Brief Presentation, the veteran's 
representative argued that "as a result" of his service-
connected pes planus disability, the veteran "is unable to 
hold any kind of gainful employment."  It appears that the 
veteran's representative is raising a claim of entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  That matter is referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board does not have jurisdiction of issues not yet 
adjudicated by the RO].


FINDING OF FACT

The veteran's service-connected pes planus disability is 
without clinical evidence of marked deformity, characteristic 
callosities or spasm.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent for bilateral pes 
planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed of the relevant 
law and regulations pertaining to his increased rating claim 
in the April 2004 SOC.  Specifically, the April 2004 SOC 
detailed the evidentiary requirements for an increased rating 
for his bilateral pes planus disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated May 
30, 2003, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain relevant records from any Federal agency, to 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment) 
or from the Social Security Administration.  He was also 
informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency [including records from State or local 
governments, private doctors and hospitals, or current or 
former employers] as long as he completed a release form for 
such.  The letter stated: "Thoroughly complete and return a 
VA Form 21-4142 [Authorization and Consent to Release 
Information to the Department of Veterans Affairs] for each 
private doctor or hospital that treated you for your claimed 
disabilities and return."  The May 2003 VCAA letter 
specifically informed the veteran that "you must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis in original].  The veteran 
was also advised in the May 2003 VCAA letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claim. 

Finally, the Board notes that the May 2003 VCAA letter 
specifically requested the veteran to: "Please send us any 
additional information or evidence."  The Board believes 
that this request complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of his claim, which was by rating decision in 
September 2002.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the May 2003 VCAA letter and his claim was readjudicated in 
the February 2004 DRO decision, after he was provided with 
the opportunity to submit evidence and argument in support of 
his claim and to respond to the VA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran was provided 
VA examination in January 2004.  The report of the medical 
examination reflects that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As noted in the Introduction above, 
the veteran presented testimony at a personal hearing before 
a DRO at the RO in October 2003.

Accordingly, the Board will proceed to a decision on the 
merits.



Relevant law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).
Specific schedular criteria

Pes planus will be rated as noncompensable when they are 
mild, with symptoms relieved by built-up shoe or arch 
support. 

A moderate disability, with weight-bearing over or medial to 
the great toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet, will be rated as 10 percent 
disabling. 

A severe disability, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, will be rated as 30 percent 
disabling where bilateral. 

A pronounced disability (with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances) 
will be rated as 50 percent disabling where bilateral.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).

The words "moderate", severe", "pronounced" and  "marked" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2005).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871.  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous." Id. at 828.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Analysis

As noted above, the veteran seeks an increased disability 
rating for his service-connected bilateral pes planus, which 
is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).  He currently 
complains of constant pain and swelling of the feet. 

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran is currently rated under Diagnostic Code 5276 
[flatfoot, acquired.] 
The evidence of record, specifically the January 2004 VA 
examination, indicates that the veteran has been diagnosed 
with bilateral pes planus.  The veteran's diagnosed foot 
condition corresponds precisely with the currently assigned 
Diagnostic Code.  Moreover, the veteran and his 
representative have not suggested that another code would be 
more appropriate.  

Mittleider concerns

The Board notes that the evidence demonstrates the presence 
of surgical scars from prior foot surgeries, which the 
veteran's representative claims to have aggravated the 
veteran's bilateral pes planus.  See the June 2004 statement.  
However, the medical evidence of record sufficiently 
delineates the symptomatology caused by the veteran's pes 
planus and that caused by the prior surgeries and associated 
scars so that an informed decision can be made as to the 
veteran's increased rating claim.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).   

The medical evidence of record demonstrates that service-
connected symptomatology is limited to pain and swelling.  
The Board will not include scarring as part the service-
connected bilateral pes planus.  

Schedular rating

As noted above, bilateral pes planus that is severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities, will be 
rated as 30 percent disabling.  

In this case, the objective medical evidence does not 
indicate the veteran's pes planus is severe.  Specifically, 
there is no evidence of marked (noticeable or conspicuous) 
deformity.  The January 2004 VA examiner indicated that the 
veteran walked was able to tiptoe walk; alteration of gait or 
posture was not indicated.  Both heels appeared neutral, and 
the Achilles tendon was in normal position and functioned 
normally in both contraction and relaxation.  There were no 
calluses and the joints were not tender.  Ankle pulses were 
palpable.  

X-rays taken at that time revealed "moderate" flat feet, 
which assessment is congruent with the assignment of a 10 
percent disability rating.  

The Board therefore finds, based on the medical evidence of 
record, that the requirement of a marked deformity has not 
been satisfied in regards to the veteran's pes planus.

With regard to the criteria concerning pain and manipulation 
on use that is accentuated, the January 2004 examiner found 
that tiptoeing was "without any complaints," and the 
veteran did not "appear to be in any pain" during the 
examination, despite the veteran's subjective complaints of 
pain on the inner side of his feet that increased with 
standing or walking.  As for indication of swelling on use, 
none was noted during the January 2004 VA examination.  As 
for characteristic callosities, the January 2004 VA examiner 
specifically found no calluses of the bilateral feet.
  
For his part, the veteran has presented no medical evidence 
which is indicative of a more significant  disability, though 
given numerous opportunities to do so.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of "evidence" encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  See also 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim for VA benefits].

The veteran has described bilateral foot pain.  The Board has 
no reason to doubt that foot pain may be present.  However, 
such is specifically contemplated in the 10 percent rating 
which is currently assigned.  

Based on the evidence of record, which amounts to the January 
2004 VA examination report, therefore, the Board finds that 
severe pes planus is not demonstrated.  None of the factors 
mentioned in the schedular criteria for a 
30 percent disability rating under Diagnostic Code 5276 is 
currently present. 

Nor has the veteran met the criteria for a 50 percent 
disability rating under Diagnostic Code 5276.  "Marked 
pronation" of the feet has never been demonstrated in the 
medical evidence of record.  As noted above, no tenderness of 
the joints was found during the January 2004 VA examination, 
and the January 2004 VA examiner specifically found the 
Achilles tendon was functioning normally both in contraction 
and relaxation.  As for orthopedic devices, the veteran 
himself indicated that he did not use inserts for his 
bilateral pes planus.  Accordingly, the criteria for a 50 
percent disability rating under Diagnostic Code 5726 have not 
been met.
De Luca considerations

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5276, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
To the extent that DeLuca factors may be applicable (and as 
explained immediately above the Board does not believe that 
this is so), the Board will address whether additional 
disability may be assigned under 38 C.F.R. §§ 4.40 and 4.45.  

Although the veteran's pes planus may cause him pain, there 
is of record no evidence of weakness, fatigability, 
incoordination and the like due to pain caused by the 
service-connected pes planus.  The January 2004 VA examiner 
found no evidence of gait or ambulation problems, and the 
veteran has presented no competent medical evidence to the 
contrary.

Thus, there is no objective basis on which to assign a higher 
level of disability based on 38 C.F.R. §§ 4.40 and 4.45.

Fenderson considerations

The Board must determine whether staged ratings are 
appropriate in this case.
See Fenderson, supra.

The medical evidence of record appears to support the 
proposition that the veteran's service-connected pes planus 
has not changed appreciably since his initial date of 
entitlement to service connection, or July 31, 2001.  The 
clinical record, as indicated in the discussion of the 
schedular rating above, does not indicate a marked change in 
veteran's condition and specifically does not indicate any 
change that would require the assignment of a different 
rating.  

Based on the evidence, the Board finds that a 10 percent 
disability rating was properly assigned for the entire 
period, specifically from July 31, 2001 to the present.

Extraschedular rating

The Board notes in passing that the veteran has argued that 
his service-connected bilateral pes planus disability 
interferes with his ability to maintain employment.  
Although not stated as such, it is conceivable that the 
veteran wishes consideration of his disability on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b) (2005) 
[extraschedular rating criteria].  

However, the RO has addressed the matter of referral for an 
extraschedular rating.    Accordingly, in the absence of the 
matter being adjudicated by the RO, the Board will not 
address the veteran's entitlement to an extraschedular 
rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance].  

In the event if the veteran believes that an exceptional or 
unusual disability picture is present which warrants 
consideration of an extraschedular rating by appropriate VA 
officials, he may raise this matter with the RO.  

Conclusion

In summary, for the reasons and bases expressed above, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a disability rating in excess of the 
currently assigned 10 percent for his service-connected 
bilateral pes planus.  Contrary to the assertions of the 
veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for bilateral 
pes planus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


